WIGGINTON, Judge.
This is a workers’ compensation appeal from the order of the deputy commissioner approving, within statutory limits, the social security offset taken by the carrier. Although we find that the discovery of a greater amount of social security benefits by the carrier is a sufficient basis for modification of a prior compensation order, in that the carrier has a continuing right and responsibility to compute the correct setoff at the time a payment of compensation is due, as the record now stands, neither this Court nor the deputy can properly determine the amount of the setoff. Borden, Inc. v. Butler, 377 So.2d 795 (Fla. 1st DCA 1979). The statement “Due to Social Security benefits being received by [claimant] for dependents ($220.80 a month) ...,” appearing on the carrier’s notice that payment of compensation had been suspended, and relied on by the deputy, is insufficient for determination of whether the reduction of benefits was properly computed.
The order is therefore reversed and the cause is remanded for either clarification of the method by which the setoff was taken or for recomputation consistent with Section 440.15(10), Florida Statutes.
BOOTH and NIMMONS, JJ., concur.